Title: To George Washington from Colonel Stephen Moylan, 12 July 1777
From: Moylan, Stephen
To: Washington, George



Dear Sir
Blands [N.J.] 12th July 1777

I Lodge in the house of a man who I verily believe, has as good a heart as any man can have, I have had many oppertunitys of enquireing into his character. he Lays out at Least one hundred pounds Sterling ⅌ annum, amongst the poor of his neighborhood; he is a Phisyscian who receives no fees, he is the freind of the distress’d—this gentleman is by proffession a Quaker of Course a peaceable man, he has relieved many of our Soldiers in their need, he has entertaind our officers, who all have a good opinion of him, it is true he has entertaind General Howe & his Officers, and I believe from the Same principle, he has

Sufferd by both armys, but not by the gentlemen of either army, he Knows, how far your name will influence even the Common Soldier engaged in our Cause, and wishes for a protection under your hand, I have promisd him that I woud apply for it and did not doubt, that if your Excy Saw no impropriety in it, you woud give my freind Elias Bland, a protection for himself, familly & effects as far as you with Consistency Coud do it. if you Can Comply Sir, you will add to the many obligations Conferd on Dr Sir Your affte H. St

Stephen Moylan


if your Excelly can Comply with the request, if you will be pleasd to send it by first Conveyance & it will more oblige.


P.S. the confused manner in which I made use of Captain Dorseys name in my Last to you, Struck me immediatly after I had sent it of I shoud have informd your Excellency that he had been threatning to resign very early after he was appointed, upon finding that an officer younger in Commission was appointed over his head but these threats never came to my ears, until I came to Jersey, where he had repeated them So often, that I Coud not avoid being acquainted with them, I immediatly told him that I did not wish, for a disatisfied officer in the Regiment, if he chose to resign, he Shoud have my influence with the General for his acceptance of the resignation, this gent: heard of the vacancy, of a qr Master Genl for the Horse, and a Vacancy at Same time for a quarter Master Genl for a Division, he applied for either & by what I understand has a promise for the horse with the Rank of Lieut. Col. I know no person more fit, or Capable for that employment, than Captain Craig, I shoud be sorry to part with him, but he is Certainly entitled to a prefference of Dorsey, in most respects, I believe he is the oldest Captain in the Service. he came I believe as Such to Cambridge with Thompson, and is a Captain still, he is brave, modest, the later part of his character is I verily believe, the reason that he is Still a Captain, I shoud be very glad to have both continue in the Regiment as they both have merit; but if a promotion is to be made I shoud be wanting in my duty not to mention whom I thought the best entitled to it. I have the pleasure to be Dr Sr Yrs most cordially


Steph. Moylan
